DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-18 in the reply filed on 2 February 2022   is acknowledged.
Claims 19-22 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0121564 A1 (Smith)  in view of US Patent  2106240 (De Groote). 
Regarding claims 1-3,  5, 6  and 9-10,  Smith teaches a method comprises combining a used water-in-oil emulsion drilling fluid  which has been returned from the wellbore  with  a dispersant/demulsifier  and an acid solution([0016], [0034],[0036] and [0067]), and allowing the mixture to separate into three distinct phases: base oil, water and  water-wetted solids (Figure 1, [0026] and [0036]), wherein the drilling fluid prevents undesirable flow of brines out of the wellbore ([0005]), which meets the salt zone.
Smith teaches that the used drilling fluid comprises  a hydrocarbon oil, a brine phase,  and emulsifiers ([0022]), and the recovered drilling fluid can have an oil to water ratio of 25/75 or 30/70 ([0011]),  i.e., 25 or 30%  of oil, and 70 or 75% of water, which meets the claimed  amount  of hydrocarbons and brine respectively.
Smith exemplifies the brine as a mixture of 10.5 g of 94% calcium chloride in 29.3 ml water ([0022] and Table 4), thus a total dissolved solid of  about 25 wt.% calculated by the examiner, which meets the claimed amount.    
Smith teaches that the drilling further  comprises  oil-wet solids([0006] and [0026]), wherein the solid can be in excess of 10% ([0038]), which encompasses the claimed amount, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Smith teaches adding 60% of 5 to 28% of HCl to the used drilling mud ([0036]), which is equivalent to adding 43 to 57% water calculated by the  examiner since 5 to 28% HCl contains 72 to 95% of water, which meets the claimed amount of water diluent. 
Smith does not teach the instantly claimed alkanol amide demulsifying agent and  C1-C4 alcohol. 
De Groote  teaches an effective demulsifier agent to break a petroleum emulsion of water-in-oil type comprising fatty amide diethanol amine (p1, right column, line 20-25 and claim 7), wherein the fatty group is exemplified as oleic acid (p1, right column, line 35-50), which meets the claimed C8-C18 alkanol amide and oleamide DEA, and the demulsifier may be admixed/diluted with one or more solvents such as water and methyl alcohol (p4, left column, line 5-6, 10-15 and 18-22).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the alkanolamide  demulsifier agent and alcohol  diluent of De Groot in the method of Smith. The rationale to do so would have been the motivation provided by the teachings of De Groot that to do so would predictably efficiently break the petroleum emulsion of water-in-oil type (claim 7 and p 4, left column, line 60-65), which is desirable by Smith([0011] and [0067]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a demulsifier agent. See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d.
As for the concentration of the alkanolamide in the alcohol diluent  required by the claim 6, a person of ordinary skill in the art would have been motivated to adjust the concentration of 
Regarding claims 7 and 8,  Smith exemplifies the amount of the demulsifying agent as 2% (Table 2, #5), which meets the claimed amount. 
	Regarding claims 12-13,  Smith teaches that the drilling fluid comprises organoclay viscosifier ([0022]). 
Regarding claim 14,  Smith teaches that the total base-oil recovery  is between about 50 to 100% ([0033]), which encompasses the claimed amount and  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 15-16,  Smith teaches adding acid to reduce the pH of the used drilling fluid  to less than 7 ([0016],[0025]), thus the fluid has a pH greater than 7 , which overlaps with the claimed pH of claim 15 and encompasses the claimed pH range of claim 16, and  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 17 and 18,  Smith teaches the mixture was centrifuged to separate the three phases at room temperature([0037], [0063] and Figure 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of De Groote as applied to claims 1-3, 5-10 and 12-18 above, and further in view of US Patent 6977098 (Mueller).
The combined teachings of Smith and De Groote are set forth above. 

	Mueller teaches that oil for invert emulsion drilling fluid typically comprises diesel oil and mineral oil(col.2, line 50-55).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize diesel  or mineral oil of Mueller as the oil phase in the method of Smith and De Groote since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, an oil liquid for invert emulsion drilling fluid.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Claims 1, 5-13 and  17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0186767A1 (Martin)  in view of Smith. 
Regarding claims 1, 5, 10 and 11-13,  Martin teaches a method comprises mixing drilling mud/oil slops returning to surface from drilling operation with water and a solution comprising a surfactant  ([0001], [0004], [0021]-[0025] and [0132]-[0136]),  and separating the slop into clean solids, clean water and recovered oil  (Figure 14), wherein the surfactant includes cocamide DEA ([0055]), which meets the claimed alkanol amide,  and the oil  slop contains drill cuttings saturated with oil ([0025].
 Martin does not expressly disclose the mud/slops containing 10 to 40 wt.% hydrocarbon, 50 to 80% brine, the amount of total dissolved solids, the emulsifier, clays  or the amount of oil-wetted solids. 
Smith teaches that the used drilling fluid/slop comprises  a hydrocarbon oil, a brine phase,  emulsifiers ([0022]), organoclay viscosifier ([0022]),  and  can have an oil to water ratio of 25/75 or 
Smith exemplifies the brine as a mixture of 10.5 g of 94% calcium chloride in 29.3 ml water ([0022] and Table 4), thus a total dissolved solid of  about 25 wt.% calculated by the examiner, which meets the claimed amount.    
Smith teaches that the used drilling fluid  further  comprises  oil-wet solids([0006] and [0026]), wherein the solid can be in excess of 10% ([0038]), which encompasses the claimed amount, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art that the drilling mud/oil slop of Martin comprises similar amount of hydrocarbon, brine, total dissolved solids, emulsifier, clay  and oil wetted solids  as that of Smith  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a drilling fluid.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 6 and 9,  Martin teaches the surfactant can be dissolved in methanol or mixed with sea water  to form 5 to 15% solution([0056], [0058] and [0137]), which overlaps with the claimed concentration, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding  the amount  of the surfactant  required by the claims  7 and 8, Martin teaches that sufficient surfactant is added to ensure all of the oil is removed ([0137]), and  a person of ordinary skill in the art would have been motivated to adjust the amount  of the surfactant in order to obtain a workable 
Regarding claims 17 and 18,  Martin teaches the use of centrifuge or left material overnight for separation thus room temperature (Figure 14 and [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766